BaedeeN, J.
The plaintiff claims: first, that the purpose of this action is to secure a satisfaction of the judgment against the Washburn Brewing Company, so far as his property is concerned, on the ground that it has been paid; and, second, that Shields has no standing in this action, for the reason that he has acquired no interest in the judgment by virtue of the garnishee proceedings; that the other parties interested therein are in default, and plaintiff is consequently entitled to the relief demanded.
1. Plaintiff’s attempt to have his property relieved from the lien of said judgment on the ground that it has been paid must fail for the reason that that fact has not been proven. The Shell Lake Savings Bank took the brewing company’s note as collateral to secure a bona fide advance of *175$5,000 to Probert. Let it be admitted that the bank knew that this was accommodation paper. If in fact it was executed and delivered for the procurement of credit for Pro-bert, that knowledge did not affect the character of the bank as a Iona fide holder. 1 Eandolph, Comm. Paper, § 15. As regards third parties, the rights and liabilities of an accommodation party are, in general, the same as those of a party receiving valuable consideration for his signature. Id. § 473. Suppose, instead of executing an independent note, it had indorsed Probert’s paper; would any one claim that, so long as the debt to the bank remained unpaid, it could defend on'the ground that its indorsement was merely for accommodation? Probert, of course, would never be permitted to enforce the liability, but, when it came to the possession of one who had made a Iona fide advance relying upon the collateral, we do not very well see how such a defense is available, so long as the debt is unpaid. That Probert’s debt to the bank has not been paid in full admits of no question or doubt. The fact is distinctly stipulated, and so found by the court. What might be the rights of plaintiff to insist that credit should be given on the judgment for the amount collected from Probert’s property to pay the Shell Lake Savings Bank’s debt to the judgment creditor, we need not inquire. „ The plaintiff is not here seeking to redeem. He insists that the entire judgment has been paid, when the fact is to the contrary. Plaintiff’s argument is that as both judgments of the New York bank were upon the same indebtedness, and that indebtedness having been paid, both judgments must be deemed to be satisfied. In this they lose sight of the fact that one judgment was against the maker and guarantor of the indebtedness, and the other upon collateral deposited as security thereof. The bank had a right to bring both suits, and when its claim had been paid the collaterals it held would revert to the debtor who pledged them. The Shell Lake *176Savings Bank was therefore entitled to receive back whatever it had deposited to secure its debt, and the New York bank thereafter held the judgment in question as its trustee, without any beneficial interest therein, more than, perhaps, the right to be reimbursed for its expenses and costs. Counsel further base their argument on the assumed fact that the debt to the New York Bank was for Probert’s benefit. No such assumption is justified. The finding is that it was the debt of the Shell Lake Savings Bank, and this is supported by the stipulation of facts. Upon no possible theory of the case can we see how it can be successfully claimed that the judgment has been paid. Unless-it has been paid in legal effect, the plaintiff has no standing in court.
2. The conclusion above stated renders it unnecessary to consider what interest, if any, Shields may have secured in the judgment by his garnishee proceedings.. His rights thereunder are not the subject of this contest. He was made a party defendant, and no question is raised regarding the propriety or legality of that order. He put the plaintiff to proof of his case, and, failing in that regard, judgment of dismissal was proper.
By the Court.— The judgment is affirmed.